The prosecutor seeks a writ of certiorari to review the ordinance of the city of Perth Amboy and the statutes of this state under which the Perth Amboy Housing Authority exists. He procured a rule to show cause which was dismissed for failure to properly prosecute the same. He now seeks a writ and presents no reasons for the issuance thereof, as provided by section 5 of theCertiorari act. Examining prosecutor's brief, we have assumed that the reasons there stated would be his reasons for reversal. It might be pointed out that the brief offends rule 156 of this court.
The reasons assigned are, in short, that the New Jersey Housing acts — chapter 19 of the laws of 1938, R.S. title 55, chapter 14a and chapter 20 of the laws of 1938, R.S. title 55, chapter 14b, are unconstitutional because offending constitutional requirements with respect to the enactment of laws. The same reasons were presented in the case of Romano v. HousingAuthority of Newark, 123 N.J.L. 428, and were argued at length. We there determined that the points with respect to the unconstitutionality of the acts in question were without merit and warranted no lengthy discussions.
The application for the writ will be denied, with costs to the respondent. *Page 506